IN THE UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT

                      _______________________________

                                 No. 99-31156
                              (Summary Calendar)
                      _______________________________


EDWARD WILSON,

                                                        Plaintiff-Appellant,


versus


CAPITAL TRANSPORTATION CORP.,

                                                         Defendant-Appellee.

          _________________________________________________

              Appeal from the United States District Court
                   for the Middle District of Louisiana
                               (97-922-C-M3)
          _________________________________________________
                            September 15, 2000

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM*:


      In     this    appeal   from    the   dismissal    of   his     employment

discrimination suit, asserted under the Americans with Disabilities

Act (“ADA”),1 Plaintiff-Appellant Edward Wilson asks us to reverse

the   district      court’s   grant   of    summary   judgment   in    favor   of

      *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.
      1
       42 U.S.C. § 12101 et seq.

                                        1
Defendant-Appellee Capital Transportation Corp. (“CTC”).2          Wilson

complains that the district court erred in concluding that, under

the applicable ADA standards, he failed to produce sufficient

evidence that CTC regarded him as disabled by virtue of obesity,

and that his failure to request an accommodation was fatal to his

reasonable accommodation claim.

     In our de novo review of this summary judgment case, we have

carefully reviewed the facts as revealed by the record on appeal

and the appellate briefs and record excerpts filed by the parties,

including the ruling of the district court.    We are satisfied that

the district court’s judgment dismissing Wilson’s action is free of

error.   We therefore affirm for essentially the reasons set forth

by the district court in denying Wilson’s threshold claim that CTC

regarded him as disabled.    Because that issue is dispositive, we

decline to address Wilson’s accommodation claim.

     To survive summary judgment on his ADA claim as he presented

it, Wilson first must produce evidence that CTC regarded him as

having an impairment that substantially limited one or more major

life activities.3   On appeal, Wilson asserts this claim regarding

two activities: driving and working.     Because we decline Wilson’s




     2
      By consent of    the   parties,   judgment   was   entered    by   a
magistrate judge.
     3
      See, e.g., Talk v. Delta Airlines, Inc., 165 F.3d 1021, 1024
(5th Cir. 1999).

                                  2
invitation to classify driving a major life activity,4 we must

determine whether he has produced evidence that CTC considered him

substantially limited in the major life activity of working.

     At most, Wilson has shown that CTC considered him unable to

operate safely some, but not all, of its buses during a time when

the company found that his girth kept the steering wheel from

turning freely and prevented him from turning the steering wheel in

the proper manner.   CTC considered Wilson capable at all times of

driving its newer buses and offered to rehire him 13 months after

he was placed on unpaid leave.   During that time Wilson had reduced

his weight from 449 to 356 pounds, and CTC found that his size no

longer interfered with the proper operation of the steering wheels.

     As this court held in Chandler v. City of Dallas, “[a]n

employer’s belief that an employee is unable to perform one task

with an adequate safety margin does not establish per se that the

employer regards the employee as having a substantial limitation on




     4
      Driving may be ubiquitous in our society, but we are not
prepared to hold today that driving is a major life activity for
ADA purposes: it is not on the non-exhaustive list of major life
activities (including walking, seeing, and breathing) in the EEOC
regulations, 29 C.F.R. § 1630.2(i), and the Second and Fourth
Circuits have found that driving is not a major life activity. See
Colwell v. Suffolk County Police Dep’t, 158 F.3d 635, 643 (2d Cir.
1998), cert. denied, 526 U.S. 1018 (1999); Wyland v. Boddie-Noell
Enters., Inc., 165 F.3d 913, 1998 WL 795173, at *2 n.* (4th Cir.
1998) (unpublished opinion).     For the purposes of this case,
driving and working are synonymous, and the analysis applied to the
major life activity of working resolves Wilson’s claim as to
driving, as well.

                                  3
his    ability      to   work      in   general.”5        The     term   “substantial

limitation” refers to an inability to perform a class or broad

range of jobs.6             “Evidence of disqualification from a single

position or narrow range of jobs will not support a finding that an

individual is substantially limited from the major life activity of

working.”7

       Wilson      simply    has    failed       to   present   sufficient    summary

judgment evidence to establish that, within the intendment of the

ADA, CTC regarded him as substantially limited in the major life

activity of working, or even from performing a class or range of

jobs       that   require    driving.        Therefore,     the    district   court’s

judgment is



AFFIRMED.




       5
      2 F.3d 1385, 1393 (5th Cir. 1993). The court in Chandler was
construing the Rehabilitation Act, 29 U.S.C. §§ 701-796, which
defines an individual with a disability in substantially the same
terms in which the ADA defines a disability.
       6
      See 29 C.F.R. § 1630.2(j)(3)(i); Zenor v. El Paso Healthcare
Sys., Ltd., 176 F.3d 847, 860 (5th Cir. 1999); Foreman v. Babcock
& Wilcox Co., 117 F.3d 800, 805 (5th Cir. 1997).
       7
      Sherrod v. American Airlines, Inc., 132 F.3d 1112, 1120 (5th
Cir. 1998).

                                             4